DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (US PGPUB NO. 2019/0102438; Pub. Date: Apr. 4, .
Regarding independent claim 1,
	Murray discloses a system for data ingestion in a distributed processing framework and for displaying a physical view of enriched data identifying the physical storage device or devices storing the enriched data comprising: a user device having a display configured to display a user interface and configured to acquire and display one or more physical views of enriched data identifying the physical storage device or devices storing the enriched data; See FIG. 7 and Paragraph [0124], (Disclosing techniques for providing adaptive recommendations for a dataset. Clients may render a graphical user interface to display user data requested from the data enrichment service. FIG. 7 illustrates step 780 of displaying information on a user device, the information including "Geo Enrichments" and "Other Enrichments", i.e. generating a view of the enriched data.). 
The examiner notes that Murray does not explicitly disclose that the enriched data comprises “enriched data identifying the physical storage device or devices storing the enriched data”
a data ingestion system a) configured to receive a request transmitted from the user device to transmit to the user device the one or more physicals views of the enriched data identifying the physical storage device or devices storing the enriched data to the user device over a network, See Paragraph [0119], (The data enrichment service can receive data enrichment requests from one or more clients, enrichment data may be provided and/or interacted with via graphical user interfaces 
and b) configured to transmit the one or more physical views of the enriched data identifying the physical storage device or devices storing the enriched data to the user device in response to receiving the request from the user device; See Paragraph [0124], (Users may interact with the data enrichment service through a graphical user interface in order to display user data, recommendations for transforming the user's data and to send and/or receive instructions to the data enrichment service, i.e. transmitting physical views of enriched data to the user device responsive to user interaction, i.e. requests.).
and one or more data sources configured to transmit data including metadata defining a plurality of attributes associated with the data to the data ingestion system over the network, See FIG. 6 and Paragraph [0071], (FIG.6 illustrating metadata store 690, i.e. one or more data sources, for storing data relating to user interactions such as manual actions and changes made to the data and may include recommendations suggested by the system and accepted by the user.). See Paragraph [0072], (Recommendation data may include actions performed against each column of data in the dataset.). The examiner notes that metadata store 690 is part of the adaptive recommendation system 600, i.e. the data ingestion system.
wherein the data ingestion system includes a computer readable memory including instructions stored thereon; See FIG. 17 and Paragraph [0220], (FIG. 17 illustrates a computer system comprising a storage subsystem 1719 including tangible computer-readable storage media 1722. ). See Paragraph [0223], (Processing units in the processing subsystem 1704 execute instructions stored in memory or on computer readable storage media.).
and a processor in communication with the computer readable memory and configured to execute the instructions to perform at least the following operations: accessing the data from the one or more data sources including the, metadata defining the a plurality of attributes associated with the data, See Paragraph [0125], (The data enrichment service ingests data via an ingestion engine capable of extracting data from one or more data sources, i.e. accessing data from one or more data sources.). See FIG. 6 and Paragraph [0071], (FIG.6 illustrating metadata store 690 for storing data relating to user interactions such as manual actions and changes made to the data and may include recommendations suggested by the system and accepted by the user, i.e. the metadata store is accessed when history and/or recommendation data is generated and stored.).
wherein the metadata comprises source metadata identifying the source of the data; See Paragraph [0126], (Data enrichment requests from a client can identify a data source and/or particular data where data sources may be identified by address, storage provider name or other identifier, i.e. source metadata.
and transmitting the physical view of the enriched data, identifying the physical storage device or devices storing the enriched data, to the user device for display of the physical view of the enriched data identifying the physical storage device or devices storing the enriched data on the user interface of the display of the user device, See Paragraph [0119], (The data enrichment service can receive data enrichment requests from one or more clients, enrichment data may be provided and/or interacted with via graphical user interfaces displayed on client devices, i.e. transmitting physical views of enriched data to a client device.) See Paragraph [0124], (Users may interact with the data enrichment service through a graphical user interface in order to display user data, recommendations for transforming the user's data and to send and/or receive instructions to the data enrichment service.).
Murray does not disclose the step of identifying the plurality of attributes in the metadata identifying the source of the data; calculating a derived attribute of the metadata identifying the source of the data based on the plurality of attributes; 
applying the derived attribute of the metadata identifying the source of the data to the data to create the enriched data; 
generating the physical view of the enriched data identifying the physical storage device or devices storing the enriched data and created from applying the derived attribute of the metadata identifying the source of the data to the data;
and wherein the user device displays on the display the physical view of the enriched data, identifying the physical storage device or devices storing the enriched data, created from applying the derived attribute of the metadata identifying the source of the data to the data on the user interface thereof in response to receiving the physical view of the enriched data, identifying the physical storage device or devices storing the enriched data, transmitted from the data ingestion system.
Tangen discloses the step of identifying the plurality of attributes in the metadata identifying the source of the data; calculating a derived attribute of the metadata identifying the source of the data based on the plurality of attributes; See Paragraph [0043], (An analysis of external metadata may be used to determine that a data value must be calculated using a formula involving one or more data items from the source system, i.e. calculating a derived attribute of the metadata using source data, i.e. identifying the source of the data.). 
See Paragraph [0042], (Disclosing a method for specifying relevant data based on relevant metadata extracted from a source. The method includes a schema registration that allows for specifying external metadata sources, i.e. metadata comprising source metadata identifying the source of data.) Note that the process uses one or more data items from the source system, i.e. a plurality of attributes.
applying the derived attribute of the metadata identifying the source of the data to the data to create the enriched data; See Paragraph [0043], (An analysis of external metadata may be used to determine that a data value must be calculated using a formula involving one or more data items from the source system. The newly calculated value is stored in a new row or column and then associated with selected data items, i.e. the calculated value is used to enrich data.).
generating the physical view of the enriched data identifying the physical storage device or devices storing the enriched data and created from applying the derived attribute of the metadata identifying the source of the data to the data; See FIGs. 1-13, (FIGs 1-13 illustrate a series of graphical user interfaces that users interact with to perform the method as described in Paragraphs [0042]-[0043] and illustrated in FIG.s 14-15, i.e. generating a physical view of enriched data created from applying the derived attribute to the data.).
The examiner notes that Tangen does not explicitly disclose that the enriched data comprises “enriched data identifying the physical storage device or devices storing the enriched data”
and wherein the user device displays on the display the physical view of the enriched data, identifying the physical storage device or devices storing the enriched data, created from applying the derived attribute of the metadata identifying the source of the data to the data on the user interface thereof in response to receiving the physical view of the enriched data, identifying the physical storage device or devices storing the enriched data, transmitted from the data ingestion system. See FIGs. 1-13, (FIGs 1-13 illustrate a series of graphical user interfaces that users interact with to perform the method as described in Paragraphs [0042]-[0043] and illustrated in FIG.s 14-15, i.e. generating a physical view of enriched data created from applying the derived attribute to the data.). Note [0026] wherein the system relates to computers, software and servers, therefore one of ordinary skill in the art would recognize that the graphical user interfaces are being displayed on any device having a suitable screen or display device for displaying graphical user interfaces.
Murray and Tangen are analogous art because they are in the same field of endeavor, data enhancement. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Murray to include the step of generating a derived value for mapping and subsequently enhancing data as disclosed by Tangen. Doing so would allow users to manually enhance data using metadata and data items, therefore making said data more useful and/or complete for further use.
Murray-Tangen does not disclose that the enriched data comprises “enriched data identifying the physical storage device or devices storing the enriched data”
Dulba Naik discloses enriched data identifying the physical storage device or devices storing the enriched data” See Paragraph [0025], (Disclosing a data migration computing device configured to display a report of transformation to the relational database model. The relational database model comprises a logical data model and a physical data model, i.e. the system is capable of displaying transformations to a database model (e.g. including changes to the physical data model of the database), i.e. displaying a physical view of enriched data identifying the physical storage device or devices storing the enriched data).
	The system of Murray is capable of obtaining identifiers for a data source and then using said identifier to further extract, enrich and store data via a processing pipeline as described in Paragraph [0120]. Murray does not explicitly disclose the use of an enriched physical view comprising information about a data source’s physical view. Dulba Naik discloses a method of displaying transformations performed on a database model, which comprises a logical model and a physical model and is therefore capable of presenting information about a physical model, i.e. data identifying the physical storage device or devices storing the enriched data.
The examiner notes that the Dulba Naik reference has been relied upon to disclose a system capable of gathering, transforming and displaying physical data models of a database system. The data enrichment system of Murray is capable of accessing a data source and enriching data associated with it. A physical model as in Dulba Naik is comprised of data about the storage system and may therefore be enriched with further data by a system such as that of Murray.
Murray, Tangen and Dulba Naik are analogous art because they are in the same field of endeavor, storage management and enhancement. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Murray-Tangen to include the method of displaying information about transformations to a database model including physical data models as disclosed by Dulba Naik. Doing so would allow users to obtain information about hardware resources at the physical layer of their desired storage system such that they may view modifications to the storage system as desired.  

Regarding dependent claim 2,
As discussed above with claim 1, Murray-Tangen-Dulba Naik discloses all of the limitations.
	Murray further discloses the step wherein the one or more data sources include a batch data source and a real-time data source. See Paragraph [0089], (Data can be stream in real-time or in batches from a plurality of data sources as described in Paragraph [0125]. Therefore, the data sources may provide batch data and/or real-time data.

Regarding dependent claim 3,
As discussed above with claim 2, Murray-Tangen-Dulba Naik discloses all of the limitations.
	Murray further discloses the step wherein the data from the batch data source and the real-time data source is accessed via a common path. See Paragraph [0120], (Disclosing a semantic processing pipeline implemented by the data enrichment service. Data from data sources is processed through a pipeline configured to process the data and/or data source before publishing to one or more data targets, i.e. the pipeline is a common path.).

Regarding dependent claim 4,
As discussed above with claim 3, Murray-Tangen-Dulba Naik discloses all of the limitations.
	Murray further discloses the step wherein the processor is further configured to perform the operation: validating and normalizing the data through the common path. See Paragraph [0120], (The pipeline includes one or more processing engines configured to process data including a prepare engine. The prepare engine can normalize raw data that can be processed by the data enrichment service. A profile engine may repair and/or enrich normalized data based on extracted metadata, i.e. validating and normalizing data through the pipeline, i.e. the common path.).


Regarding dependent claim 5,
As discussed above with claim 3, Murray-Tangen-Dulba Naik discloses all of the limitations.
	Murray further discloses the step wherein applying the derived attribute to the data is through the common path. See Paragraph [0120], (The profile engine is a component of the pipeline that handles enrichment of information.) Note Paragraph [0081], (An example is provided wherein a column of city information is enriched by the addition of demographic information, population information, weather information, etc., i.e. the inclusion of the additional information generates enriched data. As described in Paragraph [0120], this occurs via the profile engine component of the pipeline, i.e. the common path.).

Regarding dependent claim 7,
As discussed above with claim 1, Murray-Tangen-Dulba Naik discloses all of the limitations.
	Murray further discloses the step wherein calculating the derived attribute includes combining multiple attributes into the derived attribute. See Paragraph [0081], (The enrichment process may include generating additional information to be associated with a column of data. An example is provided wherein a column of city information is enriched by the addition of demographic information, population information, weather information, etc., i.e. the additional information comprising demographic information, population information, weather information, etc. is added to the city information, i.e. multiple attributes are combined into the derived attribute.).
Regarding dependent claim 8,
As discussed above with claim 1, Murray-Tangen-Dulba Naik discloses all of the limitations.
	Murray further discloses the step wherein the one or more data sources include a static data source, See Paragraph [0145], (The data enrichment service includes a knowledge service for obtaining additional information about patterns wherein a recommendation engine determines recommendations for enrichment based on additional information provided by the knowledge service. The knowledge service can include one or more knowledge sources including web sites, web services, curated knowledge stores and other sources, i.e. the knowledge source is a static data source.).
The examiner notes that Paragraph [0034] of Applicant's Specification describe a "static data source" as being "configured to provide attributes, e.g. additional attributes, for joining, uniting or enriching the ingested data, or for creating derived attributes, therefore the knowledge sources of Murray serve a similar purpose of providing additional data for performing data enrichment operations.
a batch data source, and a real-time data source, See Paragraph [0089], (Data for ingestion can be stream in real-time or in batches, i.e. the data sources may be batch data sources and/or real-time data sources.).
wherein the data from each of the static data source, the batch data source, and the real-time data source is accessed via a common path; See Paragraph [0120], (Disclosing a semantic processing pipeline implemented by the data enrichment service. Data from data sources is processed through a pipeline configured to process the data and/or data source before publishing to one or more data targets, i.e. the pipeline is a common path.). The examiner notes that the knowledge service is part of the data enrichment service, i.e. the static data sources of the knowledge service are processed through the same pipeline as other data. 
wherein identifying the plurality of attributes in the metadata includes identifying the attributes from the static data source's metadata; See Paragraph [0155], (The knowledge service may provide a list of entities corresponding to entities that match an identified pattern of data that can be used to enrich incoming data. The entities may include for example a list of cities, and states, i.e. attributes from the static data source's metadata.).
and wherein the attributes identified from the static data source's metadata are used for calculating the derived attribute. See Paragraph [0155], (Entity information obtained from the knowledge service can be used to enrich data, i.e. calculating the derived attribute.).

Regarding independent claim 9,
	The claim is analogous to the subject matter of independent claim 1 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 10,
	The claim is analogous to the subject matter of dependent claim 2 directed to a method or process and is rejected under similar rationale.


Regarding dependent claim 11,
	The claim is analogous to the subject matter of dependent claim 3 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 12,
	The claim is analogous to the subject matter of dependent claim 4 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 13,
	The claim is analogous to the subject matter of dependent claim 5 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 16,
	The claim is analogous to the subject matter of dependent claim 7 directed to a method or process and is rejected under similar rationale.
Regarding dependent claim 17,
	The claim is analogous to the subject matter of dependent claim 8 directed to a method or process and is rejected under similar rationale.


Regarding dependent claim 18,
	As discussed above with claim 9, Murray- Tangen-Dulba Naik discloses all of the limitations.
	Murray further discloses the step wherein the physical view presents the data along with any joins, unions, enrichments, or derivations based on the metadata type. See FIG. 7 and Paragraph [0124], (Clients may render a graphical user interface to display user data requested from the data enrichment service. FIG. 7 illustrates step 780 of displaying information on a user device, the information including "Geo Enrichments" and "Other Enrichments", i.e. generating a physical view of enrichments based on types of enrichments, (e.g. a "geo enrichment" is generated for geographic type metadata.).

Regarding independent claim 19,
	Murray discloses a system for data ingestion in a distributed processing framework and for displaying a physical view of enriched data identifying the physical storage device or devices storing the enriched data comprising: a user device having a display configured to display a user interface and configured to acquire and display one or more physical views of enriched data identifying the physical storage device or devices storing the enriched data; See FIG. 7 and Paragraph [0124], (Disclosing techniques for providing adaptive recommendations for a dataset. Clients may render a graphical user interface to display user data requested from the data enrichment service. FIG. 7 illustrates step 780 of displaying information on a user device, the information including "Geo Enrichments" and "Other Enrichments", i.e. generating a physical view of the enriched data.).
The examiner notes that Murray does not explicitly disclose that the enriched data comprises “enriched data identifying the physical storage device or devices storing the enriched data”
a data ingestion system a) configured to receive a request transmitted from the user device to transmit to the user device the one or more physicals views of the enriched data identifying the physical storage device or devices storing the enriched data to the user device over a network, See Paragraph [0119], (The data enrichment service can receive data enrichment requests from one or more clients, enrichment data may be provided and/or interacted with via graphical user interfaces displayed on client devices.) See Paragraph [0124], (Users may interact with the data enrichment service through a graphical user interface in order to display user data, recommendations for transforming the user's data and to send and/or receive instructions to the data enrichment service, i.e. receiving a request from the user device.).
a data ingestion system a) configured to receive a request transmitted from the user device to transmit to the user device the one or more physicals views of the enriched data identifying the physical storage device or devices storing the enriched data to the user device over a network; See Paragraph [0124], (Users may interact with the data enrichment service through a graphical user interface in order to display user data, recommendations for transforming the user's data and to send and/or receive instructions to the data enrichment service, i.e. transmitting physical views of enriched data to the user device responsive to user interaction, i.e. requests.).
and first and second data sources configured to transmit data including metadata defining a plurality of attributes associated with the data to the data ingestion system over the network, See FIG. 6 and Paragraph [0071], (FIG.6 illustrating metadata store 690, i.e. one or more data sources, for storing data relating to user interactions such as manual actions and changes made to the data and may include recommendations suggested by the system and accepted by the user.). See Paragraph [0072], (Recommendation data may include actions performed against each column of data in the dataset.). The examiner notes that metadata store 690 is part of the adaptive recommendation system 600, i.e. the data ingestion system.
wherein the data ingestion system includes computer readable memory including instructions stored thereon; See FIG. 17 and Paragraph [0220], (FIG. 17 illustrates a computer system comprising a storage subsystem 1719 including tangible computer-readable storage media 1722. ). See Paragraph [0223], (Processing units in the processing subsystem 1704 execute instructions stored in memory or on computer readable storage media.).
and a processor in communication with the computer readable memory and configured to execute the instructions to perform at least the following operations: accessing the data from the a first data source and the a second data source via a common path, wherein the data from both the first data source and the second data source includes metadata defining a plurality of attributes, See Paragraph [0125], (The data enrichment service ingests data via an ingestion engine capable of extracting data from one or more data sources, i.e. accessing data from one or more data sources.). See FIG. 6 and Paragraph [0071], (FIG.6 illustrating metadata store 690 for storing data relating to user interactions such as manual actions and changes made to the data and may include recommendations suggested by the system and accepted by the user, i.e. the metadata store is accessed when history and/or recommendation data is generated and stored.).
wherein the metadata comprises source metadata identifying the source of the data; See Paragraph [0126], (Data enrichment requests from a client can identify a data source and/or particular data where data sources may be identified by address, storage provider name or other identifier, i.e. source metadata.
identifying the plurality of attributes in the metadata of the both the first data source and the second data source identifying the source of the data; See Paragraph [0065], (A profile for a dataset includes metrics information, data type information and semantic type information about each of the columns of data in the spreadsheet, i.e. a column is an attribute.). See FIG. 5, (Step 510 comprises ingesting a first dataset from a data source and step 550 comprising ingesting a second dataset from a data source. Note [0180] wherein put data sets may be obtained from multiple data sources.) See Paragraph [0126], (Data enrichment requests from a client can identify a data source and/or particular data where data sources may be identified by address, storage provider name or other identifier, i.e. source metadata.
determining if one or more attributes from the metadata identifying the source of the data from the first data source is common to one or more of attributes from the metadata identifying the source of the data from the second data source; See Paragraph [0075], (Similarity matching is performed based on a comparison of columns of data, i.e. attributes, between data sets. The examiner notes that each data set comes from a data source, the similarity matching therefore determines which columns (the attributes) are found in a plurality of data sets). See Paragraph [0126], (Data enrichment requests from a client can identify a data source and/or particular data where data sources may be identified by address, storage provider name or other identifier, i.e. source metadata.
enhancing the data from the first data source with the attributes of the metadata identifying the source of the data from the second data source via the common path; See Paragraph [0079], (Recommended actions may be generated and applied to a second data set based on a history of actions performed on columns of a first data set that match the original data set, i.e. enhancing a data set with attributes from a different data set.). See Paragraph [0126], (Data enrichment requests from a client can identify a data source and/or particular data where data sources may be identified by address, storage provider name or other identifier, i.e. a storage identifier is a metadata attribute.).
transmitting the physical view of the enhanced data, identifying the physical storage device or devices storing the enriched data, to the user device for display of the physical view of the enhanced data identifying the physical storage device or devices storing the enriched data on the user interface of the display of the user device, See Paragraph [0119], (The data enrichment service can receive data enrichment requests from one or more clients, enrichment data may be provided and/or interacted with via graphical user interfaces displayed on client devices, i.e. transmitting physical views of enriched data to a client device.) See Paragraph [0124], (Users may interact with the data enrichment service through a graphical user interface in order to display user data, recommendations for transforming the user's data and to send and/or receive instructions to the data enrichment service.).
Murray does not disclose the step generating the physical view of the enhanced data identifying the physical storage device or devices storing the enriched data from the first data source created by applying the attributes of the metadata identifying the source of the data from the second data source via the common path to the first data source; 
and wherein the user device displays on the user interface of the display the physical view of the enhanced data created by applying the attributes of the metadata identifying the source of the data from the second data source via the common path to the data of the first data source in response to receiving the physical view of the enhanced data transmitted from the data ingestion system.
Tangen discloses the step generating the physical view of the enhanced data identifying the physical storage device or devices storing the enriched data from the first data source created by applying the attributes of the metadata identifying the source of the data from the second data source via the common path to the first data source; See FIG. 14 and Paragraph [0042], (Step 1416 comprising receiving a definition of external metadata describing points within a selection of metadata from a user. Following into step 1408 of creating a mapping between selected internal metadata and defined external metadata, i.e. applying attributes of metadata from one source to another via a common path (e.g. the mapping).).
The examiner notes that Tangen does not explicitly disclose that the enriched data comprises “enriched data identifying the physical storage device or devices storing the enriched data”
and wherein the user device displays on the user interface of the display the physical view of the enhanced data created by applying the attributes of the metadata identifying the source of the data from the second data source via the common path to the data of the first data source in response to receiving the physical view of the enhanced data transmitted from the data ingestion system. See FIGs. 1-13, (FIGs 1-13 illustrate a series of graphical user interfaces that users interact with to perform the method as described in Paragraphs [0042]-[0043] and illustrated in FIG.s 14-15, i.e. generating a physical view of enriched data created from applying the derived attribute to the data.). Note [0026] wherein the system relates to computers, software and servers, therefore one of ordinary skill in the art would recognize that the graphical user interfaces are being displayed on any device having a suitable screen or display device for displaying graphical user interfaces.
Murray and Tangen are analogous art because they are in the same field of endeavor, data enhancement. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Murray to include the step of generating a derived value for mapping and subsequently enhancing data as disclosed by Tangen. Doing so would allow users to manually enhance data using metadata and data items, therefore making said data more useful and/or complete for further use.
Murray-Tangen does not disclose that the enriched data comprises “enriched data identifying the physical storage device or devices storing the enriched data”
Dulba Naik discloses enriched data identifying the physical storage device or devices storing the enriched data” See Paragraph [0025], (Disclosing a data migration computing device configured to display a report of transformation to the relational database model. The relational database model comprises a logical data model and a physical data model, i.e. the system is capable of displaying transformations to a database model (e.g. including changes to the physical data model of the database), i.e. displaying a physical view of enriched data identifying the physical storage device or devices storing the enriched data).
	The system of Murray is capable of obtaining identifiers for a data source and then using said identifier to further extract, enrich and store data via a processing pipeline as described in Paragraph [0120]. Murray does not explicitly disclose the use of an enriched physical view comprising information about a data source’s physical view. Dulba Naik discloses a method of displaying transformations performed on a database model, which comprises a logical model and a physical model and is therefore capable of presenting information about a physical model, i.e. data identifying the physical storage device or devices storing the enriched data. 
The examiner notes that the Dulba Naik reference has been relied upon to disclose a system capable of gathering, transforming and displaying physical data models of a database system. The data enrichment system of Murray is capable of accessing a data source and enriching data associated with it. A physical model as in Dulba Naik is comprised of data about the storage system and may therefore be enriched with further data by a system such as that of Murray.
Murray, Tangen and Dulba Naik are analogous art because they are in the same field of endeavor, storage management and enhancement. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Murray-Tangen to include the method of displaying information about transformations to a database model including physical data models as disclosed by Dulba Naik. Doing so would allow users to obtain information about hardware resources at the physical layer of their desired storage system such that they may view modifications to the storage system as desired.  

Claim 6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Tangen and Dulba Naik as applied to claim 1 above, and further in view of Roy et al. (US PGPUB No. 2019/0026309; Pub. Date: Jan. 24, 2019).
Regarding dependent claim 6,
As discussed above with claim 1, Murray-Tangen-Dulba Naik discloses all of the limitations.
Murray further discloses the step wherein the processor is further configured to perform the operation: determining a metadata type from the metadata, See Paragraph [0092], (Disclosing a data type determiner for determining data type information for incoming data, i.e. determining a metadata type from metadata.).
Murray-Tangen-Dulba Naik does not explicitly disclose the step wherein the metadata type is a source type metadata including information indicative of a source for the data and a target for the data, 
and wherein the data is mapped to a source output module based on a common source, and a target output module based on a common target.
Roy discloses the step wherein the metadata type is a source type metadata including information indicative of a source for the data and a target for the data, See Paragraph [0075], (Disclosing a communication link for transmitting any type of communication packet comprising any organization of data items. The data items comprising a payload data area, a destination address, a source address and can include various encodings or formatting of bit fields to populate packet characteristics.). The destination and source addresses are source type metadata that indicates a source for the data and a target for the data.
and wherein the data is mapped to a source output module based on a common source, and a target output module based on a common target. See Paragraph [0075], (Disclosing a communication link for transmitting any type of communication packet comprising any organization of data items. The data items comprising a payload data area, a destination address, a source address and can include various encodings or formatting of bit fields to populate packet characteristics.). The examiner notes that the destination and source addresses are mapped to a destination and source respectively.
Murray, Tangen, Dulba Naik and Roy are analogous art because they are in the same field of endeavor, data management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Murray-Tangen-Dulba Naik to include the communication link functionality disclosed by Roy. Doing so would allow the system to transmit and receive source and destination metadata with each transmission of any data items.

Regarding dependent claim 14,
As discussed above with claim 9, Murray-Tangen-Dulba Naik discloses all of the limitations.
Murray does not disclose the step of determining a metadata type from the metadata, wherein the metadata type is a source type metadata including information indicative of a source for the data and a target for the data.
Roy discloses the step of determining a metadata type from the metadata, wherein the metadata type is a source type metadata including information indicative of a source for the data and a target for the data. See Paragraph [0075], (Disclosing a communication link for transmitting any type of communication packet comprising any organization of data items. The data items comprising a payload data area, a destination address, a source address and can include various encodings or formatting of bit fields to populate packet characteristics.).
Murray, Tangen, Dulba Naik and Roy are analogous art because they are in the same field of endeavor, data management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Murray-Tangen-Dulba Naik to include the communication link functionality disclosed by Roy. Doing so would allow the system to transmit and receive source and destination metadata with each transmission of any data items.


Regarding dependent claim 15, 
As discussed above with claim 14, Murray-Tangen-Dulba Naik-Roy discloses all of the limitations.
Roy further discloses the step of mapping the data to a source output module based on a common source as indicated by the source for the data and to a target output module based on a common target as indicated by the target for the data. See Paragraph [0075], (Disclosing a communication link for transmitting any type of communication packet comprising any organization of data items. The data items comprising a payload data area, a destination address, a source address and can include various encodings or formatting of bit fields to populate packet characteristics.). The examiner notes that the destination and source addresses are mapped to a destination and source respectively.
	Murray, Tangen, Dulba Naik and Roy are analogous art because they are in the same field of endeavor, data management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Murray-Tangen-Dulba Naik to include the communication link functionality disclosed by Roy. Doing so would allow the system to transmit and receive source and destination metadata with each transmission of any data items.




Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Tangen and Dulba Naik as applied to claim 19 above, and further in view of THEIMER et al. (US PGPUB No. 2015/0134795; Pub. Date: May 14, 2015).
Regarding dependent claim 20,
As discussed above with claim 19, Murray-Tangen-Dulba Naik discloses all of the limitations.
Murray further discloses the step wherein the processor organizes the identified attributes of the metadata by attribute type for further processing of the metadata, See Paragraph [0126], (Data enrichment requests from a client comprise a request to identify a data source as well as access particular data (e.g. tables, columns, files or any other structured or unstructured data available through external data sources or the client data store, i.e. the request is a form of organization of particular data.)
the processor identifies the plurality of attributes of the metadata while accessing and ingesting the data from the one or more data sources including the metadata, See Paragraph [0062], (A data set may be ingested into the adaptive recommendation system and profiled. Data ingestion includes obtaining and importing data from a data store including a plurality of columns of data, i.e. identifies the plurality of attributes of the metadata while accessing and ingesting the data from the one or more data sources including the metadata.)
the system further includes a directory or bin configured to hold the accessed data from the one or more data sources including the metadata, See Paragraph [0089], (The data ingestion engine obtains and imports data from the identified data store(s) and sends the ingested data to a profiler, i.e. the profiler acts as a bin/directory for ingested data from the one or more data sources.)
and the applying of the derived attribute of the metadata identifying the source of the data to the data to create the enriched data occurs in the directory or bin, See FIG. 14, (FIG. 14 illustrates the enrichment system 1400 comprising a Data Enrichment Service 1402. Profile Engine 1426 is part of the data enrichment service and therefore part of the data enrichment pipeline, i.e. the applying of a derived value of metadata occurs in the directory/bin as part of the pipeline process.) See Paragraph [0120], (The profile engine can extract and/or generate metadata associated with normalized data and a transform engine can transform normalized data based on the metadata.)
the processor derives a value of the identified attributes of the metadata via a code logic, See Paragraph [0120], (Profile engine can extract and/or generate metadata associated with the normalized data, i.e. a value of the identified attributes.) 
The examiner notes the broadest, reasonable interpretation of the phrase "code logic" includes programmable instructions that associate data from data sources with metadata, the profile engine element of Murray extracts and/or generates metadata associated with normalized data that is obtained from a data enrichment request.
the processor uses code logic instead of mapping to associate the accessed data from the one or more data sources included the metadata to a source output module and to a target output module, See Paragraph [0160], (Transformation scripts may be applied to the one or more data from the data source in addition to the data analyzed in order to determine a recommended transformation(s). Transformed data may then be published to one or more data targets by the publishing engine.) See Paragraph [0125], (The Data Enrichment Service 1402 pipeline outputs transformed data to data targets 1430. As in FIG. 14, Data Targets 1430 are connected to the Data Enrichment Service 1402, i.e. the results of the method are output to a source output module and to a target output module, (e.g. the one or more data targets are a source output module and target output module.)
the processor accesses data from the data sources, and validates and normalizes the accessed data through a common path, See Paragraph [0120], (The disclose prepare engine can identify a format associated with raw data from a data source and normalize the data such that it can be processed by the data enrichment service via the semantic processing pipeline.  Data from data sources is processed through a pipeline configured to process the data and/or data source before publishing to one or more data targets, i.e. the pipeline is a common path.) See Paragraph [0154], (Newly acquired data may be validated before applying a set of transformations designed based on profile data. The examiner notes that the profile engine 1426 is part of the semantic processing pipeline (e.g., it is part of the common path.)
the processor determines whether the data and the derived attribute are joinable by determining whether the type of metadata of the accessed data is metadata that is joinable to the accessed data, See Paragraph [0158], (The transform engine is configured for generation transform scripts that can split and/or join columns based on data from the recommendation engine, i.e. the transform script determines what can be split and/or joined, i.e. whether the data and the derived attribute are joinable by determining whether the type of metadata of the accessed data is metadata that is joinable to the accessed data).
the processor generates the enriched data by joining the accessed data to derived metadata, See Paragraph [0158], (The transform engine is configured for generation transform scripts that can split and/or join columns based on data from the recommendation engine, i.e. the transform script determines what can be split and/or joined, i.e. whether the data and the derived attribute are joinable by determining whether the type of metadata of the accessed data is metadata that is joinable to the accessed data).
and displays the enriched data with such joins, the processor generates and displays the enriched data by mapping the accessed data with the derived metadata to a physical depiction of the enriched data, the derived metadata, and data lineage back to the source of the accessed data and a universal data dictionary, See Paragraph [0119], (The data enrichment service can receive data enrichment requests from one or more clients, enrichment data may be provided and/or interacted with via graphical user interfaces displayed on client devices.) See Paragraph [0124], (Users may interact with the data enrichment service through a graphical user interface in order to display user data, recommendations for transforming the user's data and to send and/or receive instructions to the data enrichment service a physical depiction of the enriched data, the derived metadata).  
See FIG. 7, (The user interface at step 780 includes displaying information about data elements 741, 751 and 761 on a user interface which includes geographic information (751), storage system information (741)  and data attributes (761), i.e. and data lineage back to the source of the accessed data and a universal data dictionary.)
The examiner notes that Paragraph [0020] of Applicant’s Specification describes the “universal data dictionary” as comprising a list of attributes and their definition, therefore the listing of attributes illustrated in FIG. 7 is functionally identical to the universal data dictionary as described.
and the processor generates the physical view during the accessing the data from the one or more data sources using an event driven architecture, which upon receiving the accessed data from the data sources, generates the physical view. See Paragraph [0134], (The transform engine can provide a user event model that orchestrates and tracks changes to the data in order to facilitate undo, redo, delete and edit events, i.e. using an event driven architecture to generate models.)
The examiner notes that Murray does not explicitly disclose generating a physical view using the event-based transform engine; however, Dulba Naik discloses the process of generating a physical view using similar information (e.g. metadata, query statements, query patterns, query scripts, etc.). The transform engine can be used to generate a physical view as in Dulba Naik as the transform engine of Murray is capable of generating other database views as physical data models in Dulba Naik can be generated from logical views comprising information similar to that processed by the transformation engine of Murray.
Dulba Naik further discloses the step the processor derives the physical view of the enriched data from a combination of logical views of the enriched data, See Paragraph [0040], (The transformed data model is generated using database metadata information, query patterns, workload information, etc. of the relational database system. The physical data model is generated using the logical data model generated using the aforementioned database information, i.e. derives the physical view of the enriched data from a combination of logical views of the enriched data).
wherein the processor generates the physical view during the accessing the data from the one or more data sources, See Paragraph [0022], (The method accesses one or more information of the relational database to transform the relational data model. The accessed information includes metadata, query statements, query patterns, query scripts, query operation workloads, keys and indexes.). See Paragraph [0040], (The transformed data model is generated using database metadata information, query patterns, workload information, etc. of the relational database system. The physical data model is generated using the logical data model generated using the aforementioned database information, i.e. generat[ing] the physical view during the accessing the data from the one or more data sources).
Tangen further discloses the step wherein the processor uses the calculated derived attribute to derive additional attributes of the metadata, See Paragraph [0043], (An analysis of external metadata may be used to determine that a data value must be calculated using a formula involving one or more data items from the source system. The newly calculated value is stored in a new row or column and then associated with selected data items, i.e. the calculated value is used to enrich data.).
	Murray-Tangen-Dulba Naik does not disclose the step of prevent[ing] code duplication via the common path,
	THEIMER discloses the step of prevent[ing] code duplication via the common path, See Paragraph [0043], (The method of ingesting data may include ingestion policies that do not permit duplicate data from being ingested via the input data stream.)
Murray, Tangen, Dulba Naik and THEIMER are analogous art because they are in the same field of endeavor, data ingestion and management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Murray-Tangen-Dulba Naik to include the method of de-duplicating ingested data as disclosed by THEIMER. Doing so would provide the system with flexible ingestion policies that can be modified as necessary for any incoming data stream. In the case of a “no-duplication” ingestion policy, the system will not store unnecessary copies of data that has been submitted multiple times, thereby optimizing usage of storage resources.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FMMV/Examiner, Art Unit 2159                                                  
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159